Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1-9 and 11-21 rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Kunisaki et al. (JP 2008073824 A).
Regarding Claim 1, Kunisaki discloses:
a robot (9) comprising:
a body (Fig. 1);
an arm (44) coupled to the body; and
a gripper mechanism (1) coupled to the arm (Fig. 1), the gripper mechanism comprising:
a pair of gripper jaws (4 & 43);
a linear actuator (2 & 3 & 10 & 11 & 12 & 19 & 40) driving a first gripper jaw (4) to move relative to a second gripper jaw (16), the linear actuator comprising a screw shaft (2) and a drive nut (40), the drive nut comprising a protrusion (20) having a protrusion axis extending along a length of the protrusion, the protrusion axis perpendicular to an actuation axis of the linear actuator along a length of the screw shaft (Fig. 3); and
a rocker bogey (21) coupled to the drive nut at the protrusion to form a pivot point for the rocker bogey and to enable the rocker bogey to pivot about the protrusion axis when the linear actuator drives the first gripper jaw to move relative to the second gripper jaw [0010 & 0011 & 0012].
Regarding Claim 2, Kunisaki discloses:
a carrier (19) coupled to the drive nut and at least partially enclosing the drive nut, the carrier comprising an anti-rotation mechanism configured to constrain the rocker bogey when the rocker bogey pivots about the pivot point [0015].
Regarding Claim 3, Kunisaki discloses:
a cam (6) coupling the linear actuator to the first gripper jaw, the cam comprising an involute slot configured to receive a portion of the rocker bogey (Fig. 3).
Regarding Claim 4, Kunisaki discloses:
a carrier (19) coupled to the drive nut and at least partially enclosing the drive nut, the carrier comprising an anti-rotation mechanism and a hard stop shaft, the anti-rotation mechanism configured to constrain the rocker bogey when the rocker bogey pivots about the pivot point [0015]; and
a cam (6) coupling the linear actuator to the first gripper jaw, the cam comprising an involute slot and a hardstop slot, the involute slot configured to receive a portion of the rocker bogey, the hard stop slot configured to receive the hard stop shaft of the carrier (Fig. 3).
Regarding Claim 5, Kunisaki discloses:
the hardstop slot has a slot length corresponding to a range of motion for the first jaw to move relative to the second jaw (Fig. 3 & Fig. 6 & Fig. 7).
Regarding Claim 6, Kunisaki discloses:
the drive nut further comprises an arcuate top surface facing the rocker bogey, the arcuate top surface shaped to receive a bottom surface of the rocker bogey facing the drive nut (Fig. 3).
Regarding Claim 7, Kunisaki discloses:
the rocker bogey couples to the protrusion by mounting on the protrusion, and wherein an interface between the arcuate top surface of the drive nut and the bottom surface of the rocker bogey comprises a gap when the rocker bogey is in a neutral position (Fig. 3).
Regarding Claim 8, Kunisaki discloses:
in a biased position, the rocker bogey contacts at least a portion of the arcuate top surface of the drive nut, the biased position resulting from the rocker bogey pivoting about the protrusion (Fig. 3).
Regarding Claim 9, Kunisaki discloses:
the second gripper jaw is fixed (Fig. 3).
Regarding Claim 11, Kunisaki discloses:
a gripper controller configured to control motion of the linear actuator along the screw shaft to drive the first gripper jaw to move relative to the second gripper jaw, and wherein the rocker bogey pivots about the protrusion axis independent of the motion control of the linear actuator by the gripper controller [0004 & 0005 & 0008 & 0016] (Fig. 3 & Fig. 6 & Fig. 7).
Regarding Claim 12, Kunisaki discloses:
a system comprising:
a pair of gripper jaws (4 & 16);
a linear actuator (2 & 3 & 10 & 11 & 12 & 19 & 40) driving a first gripper jaw (4) to move relative to a second gripper jaw (16), the linear actuator comprising a screw shaft (2) and a drive nut (40), the drive nut comprising a protrusion (20) having a protrusion axis extending along a length of the protrusion, the protrusion axis perpendicular to an actuation axis of the linear actuator along a length of the screw shaft (Fig. 3); and
a rocker bogey (21) coupled to the drive nut at the protrusion to form a pivot point for the rocker bogey and to enable the rocker bogey to pivot about the protrusion axis when the linear actuator drives the first gripper jaw to move relative to the second gripper jaw (Fig. 3 & Fig. 6 & Fig. 7).
Regarding Claim 13, Kunisaki discloses:
a carrier (19) coupled to the drive nut and at least partially enclosing the drive nut, the carrier comprising an anti-rotation mechanism configured to constrain the rocker bogey when the rocker bogey pivots about the pivot point [0015].
Regarding Claim 14, Kunisaki discloses:
a cam (6) coupling the linear actuator to the first gripper jaw, the cam comprising an involute slot configured to receive a portion of the rocker bogey (Fig. 3).
Regarding Claim 15, Kunisaki discloses:
a carrier (19) coupled to the drive nut and at least partially enclosing the drive nut, the carrier comprising an anti-rotation mechanism and a hard stop shaft, the anti-rotation mechanism configured to constrain the rocker bogey when the rocker bogey pivots about the pivot point [0015]; and
a cam (6) coupling the linear actuator to the first gripper jaw, the cam comprising an involute slot and a hardstop slot, the involute slot configured to receive a portion of the rocker bogey, the hard stop slot configured to receive the hard stop shaft of the carrier (Fig. 3).
Regarding Claim 16, Kunisaki discloses:
the hardstop slot has a slot length corresponding to a range of motion for the first jaw to move relative to the second jaw (Fig. 3 & Fig. 6 & Fig. 7).
Regarding Claim 17, Kunisaki discloses:
the drive nut further comprises an arcuate top surface facing the rocker bogey, the arcuate top surface shaped to receive a bottom surface of the rocker bogey facing the drive nut (Fig. 3).
Regarding Claim 18, Kunisaki discloses:
the rocker bogey couples to the protrusion by mounting on the protrusion, and wherein an interface between the arcuate top surface of the drive nut and the bottom surface of the rocker bogey comprises a gap when the rocker bogey is in a neutral position (Fig. 3).
Regarding Claim 19, Kunisaki discloses:
in a biased position, the rocker bogey contacts at least a portion of the arcuate top surface of the drive nut, the biased position resulting from the rocker bogey pivoting about the protrusion away from the neural position (Fig. 3 & Fig. 6 & Fig. 7).
Regarding Claim 20, Kunisaki discloses:
the rocker bogey is configured to pivot about the protrusion axis independently of linear motion of the linear actuator along the screw shaft.
Regarding Claim 21, Kunisaki discloses:
the second jaw is fixed (Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kunisaki et al. (JP 2008073824 A).
Regarding Claim 10, Kunisaki does not teach:
four legs coupled to the body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the body of the robot with four legs coupled to the body in order to increase the height or stabilizing footprint of the robot using significantly less material than a full base plate or base column would require since the Examiner takes OFFICIAL NOTICE that base legs for increasing the stability or height of a robot were well known in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                       
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652